Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  November 16, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

  152500                                                                                                     Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                           Kurtis T. Wilder,
                                                                                                                       Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                  SC: 152500
                                                                     COA: 321303
                                                                     Wayne CC: 13-007518-FC
  CHRISTOPHER WAYNE STOKES,
           Defendant-Appellant.

  _________________________________________/

          By order of May 25, 2016, the application for leave to appeal the September 8,
  2015 judgment of the Court of Appeals was held in abeyance pending the decisions in
  People v Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos.
  152946-8). On order of the Court, the cases having been decided on July 24, 2017, 500
  Mich 453 (2017), the application is again considered. Pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE Part II.A. of the Court of Appeals opinion
  addressing jury deliberations. Assuming arguendo that the juror experiment constituted
  an improper extraneous influence on the jury, given that the juror did not share the results
  of his experiment with the other jurors, it did not create “a real and substantial possibility
  that [it] could have affected the jury’s verdict.” People v Budzyn, 456 Mich 77, 88-89
  (1997). In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining questions presented should be reviewed by this Court.

         WILDER, J., did not participate because he was on the Court of Appeals panel.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 16, 2017
           p1115
                                                                                Clerk